                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                  CRIMINAL NO. 1:18CR03-02
                                              (Judge Keeley)

MICHELLE ELAINE QUEEN,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 305),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On October 4, 2019, the defendant, Michelle Elaine Queen

(“Queen”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to

Counts Seven and Twenty-Nine      of the Indictment. Queen stated that

she understood that the magistrate judge is not a United States

district judge, and consented to pleading before the magistrate

judge.    This Court had referred the guilty plea to the magistrate

judge for the purposes of administering the allocution pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was   knowingly   and   voluntarily   entered,   and

recommending to this Court whether the plea should be accepted.

     Based upon Queen’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Queen was

competent to enter a plea, that the plea was freely and voluntarily
USA v. QUEEN                                           1:18CR03-02

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 305),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

given, that she was aware of the nature of the charges against her

and the consequences of her plea, and that a factual basis existed

for the tendered plea. On October 4, 2019, the magistrate judge

entered an Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) (dkt. no. 305) finding a factual basis for the

plea and recommended that this Court accept Queen’s plea of guilty

to Counts Seven and Twenty-Nine of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Queen’s guilty plea, and ADJUGES her GUILTY of the crimes

charged in Counts Seven and Twenty-Nine of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. QUEEN                                                   1:18CR03-02

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 305),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

       1.   The Probation Officer shall undertake a presentence

investigation of Queen, and prepare a presentence report for the

Court;

       2.   The Government and Queen shall provide their versions of

the offense to the probation officer by October 28, 2019;

       3.   The presentence report shall be disclosed to Queen,

defense counsel, and the United States on or before December 23,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

       4.   Counsel may file written objections to the presentence

report on or before January 8, 2020;

       5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and

       6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. QUEEN                                                  1:18CR03-02

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 305),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

17, 2020.

     The magistrate judge continued Queen on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 55) entered on

January 23, 2018.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 30, 2020 at 4:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 21, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
